DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art references are Hopkins et al. (US 9,649,575 B2) and Jones (US 2017/0312327 A1).
	Regarding claim 1, Hopkins et al. discloses a device (100) for automatic extraction, storage and encapsulation of fatty compounds, the device comprising: a solvent supply unit (butane tanks, 1) configured to at least one of supply and store a liquid solvent; an extraction unit (first chamber, 1) configured to provide a liquid mixture comprising fatty compounds extracted from biological material and a liquid solvent; an evaporation and reaction unit (101); and a controller (8)  (see Abstract; figure 1 and column 6, line 7 through column 8, line 43).
	Jones discloses a device (100) for automatic extraction, storage and encapsulation of fatty compounds, the device comprising: a solvent supply unit (110) configured to at least one of supply and store a liquid solvent; an extraction unit (130) configured to provide a liquid mixture comprising fatty compounds extracted from biological material and a liquid solvent; a storage unit (150) comprising one or more storage outlet ports (158); and a controller, since the valve (122) can be controlled manually by a user or electronically controlled by a user or controller (see Abstract; figure 1A and paragraphs 0040-0074).

	Claims 2-12 depend on claim 1.
Claim 13 is drawn to a kit comprising the device of claim 1.
Claims 14-18 depend on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed February 23, 2022, with respect to the objection of the specification and the objection of claim 15 have been fully considered and are persuasive.  The objection of the specification and the objection of claim 15 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/Primary Examiner, Art Unit 1774